DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 14, & 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, & 16 of copending Application No. 15970582 in view of Uchiyama (US 2004/0163308). 15970582 recites a “computing device” which appears to anticipate “a pod computing device” of the instant invention, but is silent to “an exterior enclosure…” found in Claim 1, line 2 and similarly in claims 14 & 17. However, Uchiyama discloses a plant cultivating and conveying system (title, disclosure) confined within an enclosure (building 1, [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the device of 15970582 in an enclosure as taught by Uchiyama, in order to protect the cultivated plants from extreme weather conditions, pests, or other factors detrimental to the health of the growing plants.
This is a provisional nonstatutory double patenting rejection.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the harvesting component of claims 6, 7, 10-12, & 18-19 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 312 in paragraph 38, Fig. 8.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of at least the following reasons, it: 1) repeats information given in the title; 2) is too long; 3) uses phrasing and construction reserved for claims; and 4) does not narratively and concisely describe the invention. Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 7, 9, 11-13, 15-16, & 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding Claims 4, 7, 9, 11-13, 15-16 & 18-20, the Applicant claims a logic with structural implications, without providing any detail as to these component's structure or particular function.  In the absence of such detail, a person having ordinary skill in the art (PHOSITA) is left with a non-enabling disclosure which would require undue experimentation to figure out how this invention is supposed to work and what it is supposed to actually do.
According to MPEP §2164.01(a), the following factors should be considered to determine enablement and whether undue experimentation would be required:
               (A) The breadth of the claims;
               (B) The nature of the invention;
               (C) The state of the prior art;
               (D) The level of ordinary skill;
               (E) The level of predictability in the art;

               (G) The existence of working examples; and
               (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

Regarding element (A), breadth of the claims:  The claims recite very broad concepts about a logic implemented for loosely controlling the movement of trays within a plant growth system.  The claims are so broad that they do not give any details about how the claimed elements interact to achieve the stated objective, thus requiring undue experimentation.
Regarding element (B), nature of the invention:  The nature of the invention is a plant growth system.  Since such systems can be achieved in an endless array of possible methodologies and structures, and since the Applicant does not choose or give any substantive detail about any particular structure for the logic to be performed on, this disclosure would require undue experimentation to figure out how to reduce these broad concepts to a working system.
Regarding element (C), the state of the prior art:  The Applicant seems to claim general concepts and elements which may have already been well-known in the prior art before the effective filing date.  As best understood by the Examiner, it is very difficult to ascertain the workings of the present invention, let alone the metes and bounds of the claim language.  Since it is nearly impossible to ascertain whether or not the logic system is well-developed, the Applicant's generalized disclosure would require undue experimentation.
Regarding element (D), the level of one of ordinary skill:  The level of skill possessed by a PHOSITA in this art would require at least some direction and guidance as to how the claimed logic steps are performed.  The lack of guidance would require undue experimentation on the part of the PHOSITA.
Regarding element (E), the level of predictability in the art:  The art of plant growth systems has a very low level of predictability.  Such control logic requires a fully-disclosed control scheme with structural elements, electrical/signal elements and their interaction to achieve a clearly stated, desired outcome and the reasons why such an outcome would be beneficial.  Small variations in such control programs can create wildly differing results, such as death of plants.  Because of the very low level of predictability in the art, the present disclosure would require a PHOSITA to perform undue experimentation because of its lack of detail.
Regarding element (F), the amount of direction provided by the inventor:  The disclosure provides very little direction on how the stated goals of the invention can be achieved.  Undue experimentation would be required to figure out how the invention is supposed to work and why it was created in the first place.
Regarding element (G), working examples:  The inventor has not provided any indication that these concepts have been reduced to a working example.
Regarding element (H), quantity of experimentation needed:  As previously stated, the quantity of experimentation required by the present disclosure would be very high since the inventor gives no details of any kind regarding the specific workings of individual claimed elements and their interaction with each other in the logic system.

In general, the disclosure describes a logic control system for an assembly line grow pod which somehow uses some sensed or possibly measured quantities as input, to be used by black-box modules without disclosing any algorithms for those modules to provide the claimed logic steps which are only discussed in high level in the instant specification.  In effect, a PHOSITA is left with a non-enabling disclosure because it is unclear how quantities are used by the logic to 
Some examples:
Claim 4: what components are providing the logic with data to inform the logic that a plant has received ‘excessive water’? Where is the threshold for ‘excessive water’ stored, compared, determined? How does this logic then take that conclusion and decide whether excess water can be removed without adverse effects to the plant? How does the logic quantify the relative term ‘adverse’? With what structure does the logic then remove the water? What unclaimed structure provides sanitization?
Claim 7: lines 2 & 3 appear to contradict. How does the grow pod logic both attempt to harvest, and find that the plant cannot be harvested? Similarly applied to claim 18. 
Claim 7 (continued): Where is the threshold for ‘cannot be harvested’ stored, compared, determined? How is a reason determined? Similarly applied to claim 12.
Claim 9: Where is the threshold for cleanliness stored, compared, determined? How is it determined that the cart can be sanitized again? 
Claim 11: How does the logic determine that a cart is malfunctioning? Similarly applied to claims 15-16 & 19.
	Claims 13 & 20: How does the logic predict whether an adjustment helps or hinders growth of a plant? 
In sum, each of the processes of the logic system has to be detailed in the current specification well enough that the thresholds can be determined, and a developer could provide programming in a manner resulting in the claimed logic steps. Further, the structures which perform each function cannot be implied, but must be positively claimed in an apparatus claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, 9, 11-13, 15-16, & 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In addition to the above 112, 1st paragraph rejections, the first instance of “the logic” found in claims 4, 7, 9, 11-13, & 18-20 is not supported by the respective independent claim it relies upon. Furthermore, it is unclear which component(s) is being further modified, how that structural component(s) is being modified, and how the Applicant intends for the logic to work in the manner claimed, as it is not thoroughly discussed in the instant specification. 
For example, how is “the logic” of claim 4 intended to determine whether excess water may be removed from a plant without adversely affecting it? How is an adverse effect being diagnosed by the ‘logic’ of the system? What structural relationship and limitation is being required by this, as this is an apparatus claim?
How is ‘sanitization’ being performed by the instant invention? This appears to be a cursory discussion without disclosed particulars, and the box 308 does not remedy this question.
For Claim 7, how does ‘the logic’ determine whether a plant cannot be harvested? How does determining a reason thereof further limit the apparatus?
Claims 4, 7, 9, 11-13, 15-16, & 18-20 appear to attempt to further limit the structural limitations by the method steps that they perform, without providing the particulars in the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pettibone (US 2011/0120002) and May et al. (US 2007/0289207), hereinafter referred to as “May.”
For Claim 1, Pettibone discloses an assembly line grow pod (in a similar manner as the instant invention, the disclosure of Pettibone shows a system, Fig. 1, which conveys multiple plants around a track in an automated fashion, as contemplated by the disclosure) comprising:
an exterior enclosure that defines an environmentally enclosed volume (“greenhouse” [0002] and claim 4); 
a track (11, 14) that is shaped into a plurality of helical structures defining a path (each of 11 & 14 forms an ascending helix and a descending helix, as described in [0007 & 0019], totaling four helixes); 
a cart (pot 7 mounted to trolley 17) that receives a plant and traverses the track [0019-20];
a sensor for determining output of the plant [0021]; 
a plurality of environmental affecters that alter an environment of the environmentally enclosed volume to alter the output of the plant (“elevated carbon-dioxide, depleted oxygen, 
Pettibone is silent to a pod computing device that stores a grow recipe that, when executed by a processor of the pod computing device, actuates at least one of the plurality of environmental affecters, wherein the grow recipe alters a planned actuation of the at least one of the plurality of environmental affecters in response to data from the sensor indicating a current output of the plant.
May, like prior art above, teaches a contained plant growing pod (title, disclosure), further comprising a pod computing device (10) that stores a grow recipe that, when executed by a processor of the pod computing device, actuates at least one of a plurality of environmental affecters (4), wherein the grow recipe alters a planned actuation of the at least one of the plurality of environmental affecters in response to data from the sensor indicating a current output of the plant (as discussed throughout the specification, but specifically in [0040-41], for example).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the enclosure of Pettibone with an expert control system and its incorporated environmental sensors (3) and affecters (4) as taught by May, in order to provide quicker, automated, and more precise reactions to the drooping of plants, [0040-41, May].
For Claim 6, the above-modified reference teaches the assembly line grow pod of claim 1, and Pettibone further discloses further comprising a harvesting component for harvesting the plant [0016].

an assembly line grow pod (the device of Pettibone conveys multiple plants around a track in an automated fashion, as contemplated by the disclosure) that includes: 
an exterior enclosure that defines an environmentally enclosed volume (“greenhouse” [0002] and claim 4);
a track that is shaped into a plurality of helical structures defining a path (each of 11 & 14 forms an ascending helix and a descending helix, as described in [0007 & 0019], totaling four helixes); 
a cart (pot 7 mounted to trolley 17) that includes a tray that receives a payload in the tray and traverses the track [0019-20]; 
a sensor for determining output of the payload [0021]; 
an environmental affecter that alters an environment of the environmentally enclosed volume to alter the output of the payload (“elevated carbon-dioxide, depleted oxygen, enhanced lighting in excess of natural sunlight, elevated temperatures, elevated humidity, dispersions of deliberately chosen pollutants, and the additions of favorable chemicals for fertilization, anti-microbial, and herbicidal purposes,” per [0005] and claim 4).
Pettibone is silent to a pod computing device that stores a grow recipe that, when executed by a processor of the pod computing device, actuates the environmental affecter, wherein the grow recipe alters a planned actuation of the environmental affecter in response to data from the sensor indicating a current output of the payload.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the enclosure of Pettibone with an expert control system and its incorporated environmental sensors (3) and affecters (4) as taught by May, in order to provide quicker, automated, and more precise reactions to the drooping of plants, [0040-41, May].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pettibone in view of May as applied to claim 1 above, and further in view of Higgins (US 2016/0270304).
For Claim 2, the above-modified reference teaches the assembly line grow pod of claim 1, and Pettibone further discloses that “potted seeds, seed-pieces, seedlings, or freshly clipped perennial root masses start at the beginning of traverse A,” [0007].
The above-modified reference is silent to further comprising a seeder component, wherein the seeder component includes a reservoir of seeds and a seed dispensing component that dispenses individual seeds into a predetermined cell of the cart.
Higgins, like prior art above, teaches an automated plant conveyor and cultivator system (disclosure) further comprising a seeder component (120), wherein the seeder component 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the helical assembly of the above-modified reference with a portion prior to section A of Pettibone comprising a seeder as taught by Higgins, such that seeds are automatedly placed into the mounted pot 7, in order to produce repeatable results and avoid the labor costs required for an individual to plant each seed in a large-scale operation, as discussed by Higgins, [0003] and as well known in the art. Additionally, it would have been obvious since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.

Claims 3, 5, & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pettibone in view of May as applied to claim 1 above, and further in view of Hassle (US 2013/0104453).
For Claim 3, the above-modified reference teaches the assembly line grow pod of claim 1, and May further teaches further comprising a watering component for watering the plant at predetermined times according to the grow recipe (“water… provided by the environmental inputs and controls 5,” [0027], “…based on instructions from the expert system” [0032]).
The above-modified reference is silent to wherein the watering component is implemented via a robot arm that deposits a predetermined amount of water into a cell in which the plant resides.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify at least the seeder of the above-modified reference with a watering component as taught by Hassel, in order to provide water required for specific varieties of plants to germinate, increasing their chances of survival.
For Claim 5, the above-modified reference teaches the assembly line grow pod of claim 1, and May further teaches further comprising a nutrient dosing component (4) for providing nutrients to the plant at predetermined times according to the grow recipe (“for injecting nutrients, chemicals and water… based on instructions from the expert system,” [0032]).
The above-modified reference is silent to wherein the nutrient dosing component is implemented via a robot arm that deposits a predetermined amount of nutrients into a cell in which the plant resides.
Hassle, like prior art above, teaches an automated plant growing helix system (disclosure), further comprising a nutrient dosing component (water and fertilizer provided by sowing machine 7, [0075]) implemented via a robot arm (“such as a robot,” [0075]) that deposits a predetermined amount of nutrients into a cell in which the plant resides (into the pots, [0075]).

For Claim 8, the above-modified reference teaches the assembly line grow pod of claim 1.
The above-modified reference is silent to further comprising a sanitizer component that receives the cart that has had the plant harvested, wherein the sanitizer component deposits a solution on the cart for sanitizing the cart for a next use.
Hassle, like prior art above, teaches an automated plant growing helix system (disclosure), further comprising a sanitizer component (6) that receives the cart that has had the plant harvested [0068], wherein the sanitizer component deposits a solution on the cart for sanitizing the cart for a next use (“steam,” [0082]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the above-modified reference with a sanitizing component as taught by Hassle, in order to provide “efficient growth of plants and may be performed with a minimum of human intervention,” [0012] further noting that this method allows the reuse, and thus avoids waste, of viable growing material.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pettibone in view of May and Higgins. 
For Claim 17, Pettibone discloses an assembly line grow pod (in a similar manner as the instant invention, the disclosure of Pettibone shows a system, Fig. 1, which conveys multiple plants around a track in an automated fashion, as contemplated by the disclosure) comprising: 
an exterior enclosure that defines an environmentally enclosed volume (“greenhouse” [0002] and claim 4);
a track (11, 14) that is shaped into a plurality of helical structures defining a path (each of 11 & 14 forms an ascending helix and a descending helix, as described in [0007 & 0019], totaling four helixes); 
a plurality of carts (pots 7 mounted to respective trolleys 17) that each receives a plant (plant, Fig. 2), wherein each of the plurality of carts traverses the track [0019-20]; 
a sensor for determining output of the plant [0021]; 
an environmental affecter that alters an environment of the environmentally enclosed volume to alter the output of the plant (“elevated carbon-dioxide, depleted oxygen, enhanced lighting in excess of natural sunlight, elevated temperatures, elevated humidity, dispersions of deliberately chosen pollutants, and the additions of favorable chemicals for fertilization, anti-microbial, and herbicidal purposes,” per [0005] and claim 4).
Pettibone is silent to each cart holding a respective seed; and a pod computing device that stores a grow recipe that, when executed by a processor of the pod computing device, actuates the environmental affecter, wherein the grow recipe alters a planned actuation of the 
Higgins, like prior art above, teaches an automated plant conveyor and cultivator system (disclosure) further comprising a seeder component (120).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a portion of track prior to section A of Pettibone with a seeder as taught by Higgins, such that each of the pots above with at least one respective seed therein to germinate into the one plant within the pot, as clearly illustrated in Figs. 1 & 2, Pettibone, in order to produce repeatable results and avoid the labor costs required for an individual to plant each seed in a large-scale operation, as discussed by Higgins, [0003] and as well known in the art. Additionally, it would have been obvious since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.
May, like prior art above, teaches a contained plant growing pod (title, disclosure), further comprising a pod computing device (10) that stores a grow recipe that, when executed by a processor of the pod computing device, actuates an environmental affecter (one of 4), wherein the grow recipe alters a planned actuation of the at least one of the environmental affecter in response to data from the sensor indicating a current output of the plant (as discussed throughout the specification, but specifically in [0040-41], for example).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the enclosure of Pettibone with an expert control system and its incorporated environmental sensors (3) and affecters (4) as taught by May, in .

Allowable Subject Matter
Claims 4, 7, 9, 11-13, 15-16, & 18-20 may be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
For Claim 4: the prior art of record does not disclose or teach an assembly line grow pod (in the manner described in the instant specification) within an enclosure, provided with a track forming a plurality of helixes, a cart with a plant therein traversing the track, a sensor for determining output of the plant, multiple environmental affecters altering the environment of the enclosure, and a pod computing device with a grow recipe variably controlling the environmental affecters, such that the pod computing device is programmed to decide that the plant has received too much water, and decide whether the excess water can be removed without hurting the plant, or whether the plant and water must be discarded and the cart further sanitized. The logical step of deciding whether extra water may be removed from the cart without hurting the plant, and if not, discarding the cart’s contents and sanitizing the cart, is not found within the art.
For Claim 7: the prior art of record does not disclose or teach an assembly line grow pod (in the manner described in the instant specification) within an enclosure, provided with a track forming a plurality of helixes, a cart with a plant therein traversing the track, a sensor for determining output of the plant, multiple environmental affecters pod computing device is programmed to determine whether or not the plant is ready (mature enough) for harvest. 
If so, the plant is harvested. 
If the plant is not ready for harvest, the pod computing device further decides whether a change to the growing recipe would provide a harvestable plant. If so, the change is made. If not, the plant is discarded. 
The outlined three step, automated approach deciding the fate of a plant is not found within the art.
For Claim 9: the prior art of record does not disclose or teach an assembly line grow pod (in the manner described in the instant specification) within an enclosure, provided with a track forming a plurality of helixes, a cart with a plant therein traversing the track, a sensor for determining output of the plant, multiple environmental affecters altering the environment of the enclosure, and a pod computing device with a grow recipe variably controlling the environmental affecters, such that the pod computing device is programmed to sanitize the cart and then take data from a unique sensor to determine whether the cart meets a cleanliness threshold. The following three prong analysis is then entered into by the pod computing device: 
If the cleanliness threshold is met, then the cart is seeded, per a seeding component.  
If the cleanliness threshold is not met, then the pod computing device determines whether the cart could stand up to another sanitization. If it can, the 
The three prong, automated diagnosis and communication with the cleanliness sensor is not found within the art.
For Claims 11-12 & 19: the prior art of record does not disclose or teach an assembly line grow pod (in the manner described in the instant specification) within an enclosure, provided with a track forming a plurality of helixes, a cart with a plant therein traversing the track, a sensor for determining output of the plant, multiple environmental affecters altering the environment of the enclosure, and a pod computing device with a grow recipe variably controlling the environmental affecters, wherein the pod computing device is programmed to determine that a cart is malfunctioning and whether the plant thereon may be moved to another cart prior to removing the offending cart. This automated diagnosis is not found within the art. This reason similarly applies to claim 19.
For Claim 13: the prior art of record does not disclose or teach an assembly line grow pod (in the manner described in the instant specification) within an enclosure, provided with a track forming a plurality of helixes, a cart with a plant therein traversing the track, a sensor for determining output of the plant, multiple environmental affecters altering the environment of the enclosure, and a pod computing device with a grow recipe variably controlling the environmental affecters, wherein the pod computing device is programmed to diagnose, through data from a unique sensor, damage caused by a particular environmental affecter of the plurality of environmental affecters, and either: make an adjustment to avoid such damage to plants, or decommission the particular environmental affecter and adjust the grow recipe as such. The automated diagnosis of damage caused by a particular environmental affecter of a plurality of environmental affecters is not found within the art. This reason similarly applies to Claim 20.
For Claims 15 & 16, the prior art of record does not disclose or teach an assembly line grow pod (in the manner described in the instant specification) within an enclosure, provided with a track forming a plurality of helixes, a cart with a plant therein traversing the track, a sensor for determining output of the plant, an environmental affecter altering the environment of the enclosure, and a pod computing device with a grow recipe variably controlling the environmental affecter, wherein the pod computing device is programmed to transmit data about a malfunction to another assembly line grow pod, such that the new assembly line grow pod may use the data to form a solution and send back the solution. The diagnosis of a similar assembly line grow pod, and the back and forth troubleshooting communication thereof is not found in the art.
For Claim 18, the prior art of record does not disclose or teach an assembly line grow pod (in the manner described in the instant specification) within an enclosure, provided with a track forming a plurality of helixes, a cart with a plant therein traversing the track, a sensor for determining output of the plant, an environmental affecter altering the environment of the enclosure, and a pod computing device with a grow recipe variably controlling the environmental affecter, such that the pod computing device is programmed to determine whether or not the plant is ready (mature enough) for harvest. 
If so, the plant is harvested. 
If the plant is not ready for harvest, the pod computing device further decides whether a change to the growing recipe would provide a harvestable plant. If so, the change is made. If not, the plant is discarded. 
The outlined three step, automated approach deciding the fate of a plant is not found within the art.
The following is a statement of reasons for the indication of allowable subject matter: 
For Claim 10: the prior art of record does not disclose or teach an assembly line grow pod (in the manner described in the instant specification) within an enclosure, provided with a track forming a plurality of helixes, a cart with a tray with a plant thereon traversing the track, a sensor for determining output of the plant, multiple environmental affecters altering the environment of the enclosure, and a pod computing device with a grow recipe variably controlling the environmental affecters, the tray rotating at least about 90 degrees to harvest the plant. While tilting for harvest is known in the art, disclosed in claim 10 of Henon et al. (US 2013/0244322), it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to look to the disclosure of Henon, pertaining to cell culture, to solve the issue of harvesting crops, per the contemplation of the instant invention, and those of the prior art relied upon.
 Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T.B./Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643